

 
 

--------------------------------------------------------------------------------

 



Exhibit 10.2



 
November 17, 2010






Douglas L. Hemer
855 Eagle Ridge Lane
Stillwater, MN 55082


Re: Retirement Benefit


Dear Doug:


This letter will memorialize the agreement the board completed and approved
today regarding your retirement benefit.


 
1.
It is anticipated that you will retire as CAO on or before December 31, 2011.



 
2.
You will be entitled to receive a retirement benefit following your termination
of employment (other than on account of cause), including termination on account
of your disability or death. A termination of employment will not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms means
“separation from service.”



 
3.
The amount of your retirement benefit for the first twelve months following your
termination will be $147,100, to be paid ratably on the Company’s regular
payroll dates, provided that any payments due during the six (6)-month period
measured from the date of your termination of employment will be suspended and
not paid until the first payroll date following six (6) months after your
termination of employment, or, if earlier, upon your death or later payment due
date. During the second twelve months following your termination of employment,
you will receive a retirement benefit of $96,200, to be paid ratably on the
Company’s regular payroll dates.


 
 

--------------------------------------------------------------------------------

 
Douglas L. Hemer
November 17, 2010
Page 2



 

 
4.
Payments of your retirement benefit will be made notwithstanding your death, and
will be paid to the beneficiary you have designated in a writing delivered to
the Company prior to your death, or in the absence of a beneficiary designation
(or if your designated beneficiary predeceases you) to your surviving spouse, or
if you do not have a surviving spouse, to the representative of your estate.

 
 
5.
Notwithstanding anything contained in this Agreement to the contrary, the
Company will withhold from any payment such amount or amounts as the Company
reasonably determines may be required for purposes of complying with the tax
withholding provisions of Federal, state or local tax laws for purposes of
paying any income, estate, inheritance, employment or other tax attributable to
any amounts payable under this Agreement.



 
6.
Payment may be accelerated under this Agreement to the extent permitted under
Treas. Reg. Section 1.409A-3(j)(4)(vi) for the payment of employment taxes and
the corresponding withholding taxes on such employment taxes.



 
7.
The parties intend that payments under this Agreement will comply in form and
operation with the requirements of Section 409A of the Internal Revenue Code and
the regulations issued thereunder (collectively “Code Section 409A”) and this
Agreement will be interpreted and administered in a manner that is in compliance
therewith. The series of payments under paragraph 3 will, for purposes of Code
Section 409A, be treated as a right to a series of separate payments that are
due at a fixed time.



Please indicate your agreement to this retirement benefit arrangement by
countersigning a copy of this letter.


Yours truly,


/s/ John J. Pollock



John J. Pollock
President
Aetrium Incorporated


Agreed:


/s/ Douglas L. Hemer



Douglas L. Hemer
Dated: November 17, 2010

 
 

--------------------------------------------------------------------------------

 
